PER CURIAM.
We reverse the order under review, which, inter alia, found the cause to *672be a proper interpleader, dismissed the plaintiff-appellee from the action, and temporarily enjoined the defendants-appellants from filing any further actions respecting the interpleaded funds. We hold that (1) the trial court’s denial of the defendants’ motion to dismiss the complaint for inter-pleader which simply challenges the sufficiency of the well-pleaded allegations of the complaint does not end the inquiry as to the propriety of interpleader where the defendants, as here, seek to allege facts not revealed by the complaint, at least some of which, if proved, constitute valid defenses to an interpleader complaint, see Lowry v. Downing Manufacturing Co., 73 Fla. 535, 74 So. 525 (1917); and (2) the propriety of a complaint for interpleader and the dismissal of the interpleading plaintiff is not to be determined, as it was below, without first affording the defendants an opportunity to answer the complaint and raise and be heard on such defenses to it as they might have, Hernandez v. Travelers Insurance Co., 356 So.2d 1342 (Fla. 3d DCA 1978); see Drummond Title Co. v. Weinroth, 77 So.2d 606 (Fla.1955); Hartzog v. Dixon, 366 So.2d 848 (Fla. 1st DCA 1979).-
Reversed and remanded with directions to dissolve the temporary injunction pending further proceedings to be held in accordance with this opinion.